DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘power module’, ‘control module’, ‘motor’, ‘at least one power unit’ in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “the fixing part has a via hole aligned to” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first control unit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel (US 4,109,741), as cited by Applicant.
With respect to claim 1, Gabriel discloses a single-wheeled balance vehicle (figs. 1-2), comprising a motor (2, 6, 30), pedals (4, 8), a wheel (12), a power module (50) and a control module (52, 54, 56), the motor (30) comprising a motor housing (2) and a spindle (6), wherein the power module (50) and the control module (52, 54, 56) are fixed to the spindle (6), the power module (50) comprises at least one power unit (50), and the control module (52, 54, 56) comprises at least one control unit electrically connected to the power unit (50) and the motor (2, 6, 30); two ends of the spindle (6) are fixedly connected to the pedals (4, 8) respectively, and the wheel (12) is of a hollow structure (figs. 1-2) having two ends formed with openings (figs. 1-2), is arranged on the motor housing (2) in a sleeving manner (figs. 1-2) and is fixedly connected to the motor housing (2); and the power module (50) and the control module (52, 54, 56) are located in the wheel (12).  (Figs. 1-3, col. 1, lines 37-68, cols. 2-3.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Yamamoto et al. (WO 2005/047028 A1; Machine Translation of Description ‘MTD’).
With respect to claim 2, Gabriel discloses the wheel (12) comprises a sleeve (shape of 12) but is silent regarding a columnar lining.  Yamamoto et al. teaches of using a sleeve (11) and a columnar lining (12 or 13 or 17 or 141), the sleeve (11) is arranged outside (fig. 1) the lining (12 or 13 or 17 or 141) in a sleeving manner (fig. 1) and is fixedly connected to the lining (12 or 13 or 17 or 141).  (Fig. 1, MTD paragraphs 58-113.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yamamoto et al. into the invention of Gabriel in order to increase durability.  (MTD paragraphs 68, 90, 104.)  From the teachings of  Yamamoto et al. to have a multi piece wheel; Gabriel, as modified, discloses the columnar lining (12 or 13 or 17 or 141 from Yamamoto et al.), the sleeve (shape of 12) is arranged outside (figs. 1-2) the lining (12 or 13 or 17 or 141 from Yamamoto et al.) in a sleeving manner and is fixedly connected to the lining, and the lining (12 or 13 or 17 or 141 from Yamamoto et al.) is arranged on the motor housing (2) in a sleeving manner and is fixedly connected to the motor housing (2), and the motor housing (2) is located in a middle portion of the lining (12 or 13 or 17 or 141 from Yamamoto et al.).  (Figs. 1-3, col. 1, lines 37-68, cols. 2-3.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Fang et al. (US 2015/0239521).
With respect to claim 3, Gabriel discloses first limit parts (14, 16) are arranged on an outer circumferential wall of the motor housing (2) in an axial direction (fig. 1), and a second limit part (19) matched with the first limit parts (14, 16).  (Figs. 1-3, col. 1, lines 37-68, cols. 2-3.)  Gabriel is silent regarding a second limit part arranged on the inner circumferential wall of the wheel.  Fang et al.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Gomi et al. (US 8,353,378).
With respect to claim 10, Gabriel is silent regarding each said pedal comprises an arc-shaped shield plate which shields one said opening of the wheel.  Gomi et al. teaches of said pedal (183L, 183R) comprises an arc-shaped shield plate (186L, 186R) which shields one said opening of the wheel (3).  (Figs. 1-16, col. 11.)   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Gomi et al. into the invention of Gabriel in order to conceal the step base.  (Col. 11.)  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614